                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF ILLINOIS

DAVID RIPPER and KIMBERLY RIPPER,                           )
                                                            )
                      Plaintiffs,                           )
                                                            )
v.                                                          )      Case No. 3:18-CV-01719-MJR-RJD
                                                            )
LEISURE PROPERTIES, LLC, d/b/a                              )
CROWNLINE BOATS,                                            )
                                                            )
                      Defendant.                            )

                                    STIPULATED PROTECTIVE ORDER

               The matter is before the Court on Defendant’s Motion for Protective Order (Doc. 37).

The Court finds good cause exists pursuant to Rule 26(c) of the Federal Rules of Civil Procedure

to prevent unauthorized disclosure and restrict use of confidential information during the course

of this litigation. Therefore, the motion is GRANTED and IT IS HEREBY ORDERED:

      1. Scope. All documents produced in discovery, including all responses to discovery

               requests, all deposition testimony and exhibits, other materials which may be subject to

               restrictions on disclosure for good cause and information derived directly therefrom, shall

               be subject to this Order concerning confidential information as set forth below.

      2. Form and Timing of Designation. A party, or third party responding to a subpoena, may

               designate documents as confidential and restricted under this Order by placing or affixing

               the words “CONFIDENTIAL” on the document in a manner that will not interfere with

               the legibility of the document and that will permit the complete removal of the

               CONFIDENTIAL designation. Documents shall be designated CONFIDENTIAL prior

               to or at the time of the production or disclosure of the documents. The designation




{M0687184.1}
               “CONFIDENTIAL” does not mean that the document has any status or protection by

               statute or otherwise except to the extent and for purposes of this litigation.

      3. Documents Which May Be Designated CONFIDENTIAL. Any party or third party may

               designate documents as CONFIDENTIAL upon making a good faith determination that

               the documents contain information protected from disclosure by statute or that should be

               protected from disclosure such as contractually protected information, proprietary or

               confidential information, financial information, sensitive business information or trade

               secrets, personnel records, or such other sensitive information that is not publicly

               available.

      4. Depositions. Deposition testimony shall be deemed CONFIDENTIAL only if designated

               as such within 15 days of receipt of the deposition transcript, in writing. Such designation

               shall be specific as to the portions of the transcript or any exhibit to be designated as

               CONFIDENTIAL. Thereafter, the deposition transcripts and any portion so designated

               shall be protected as CONFIDENTIAL, pending objection, under the terms of this Order.

      5. Drawings. All mechanical, site, architectural or similar technical drawings shall be

               deemed “CONFIDENTIAL” and subject to all protections set forth in this Order even

               absent the affixing of the term “CONFIDENTIAL” on the drawing itself by the

               producing party.

      6. Protection of Confidential Material.

                  a. General Protections. Documents designated CONFIDENTIAL under this Order

                      shall not be used or disclosed by the parties, counsel for the parties or any other

                      persons identified in paragraph 6.b for any purpose whatsoever other than to




{M0687184.1}                                             2
                  prepare for and conduct discovery and trial in this action, including any appeal

                  thereof.

               b. Limited Third-Party Disclosures. The parties and counsel for the parties shall not

                  disclose or permit the disclosure of any CONFIDENTIAL documents to any third

                  person or entity except as set forth in subparagraphs (i)-(v). Subject to these

                  requirements, the following categories of persons may be allowed to review

                  documents that have been designated CONFIDENTIAL:

                      i. Counsel. Counsel (or the parties and employees and agents of counsel)

                          who have responsibility for the preparation and trial of the action;

                      ii. Parties. Parties to this action, and their employees who have responsibility

                          for the preparation and trial of this action;

                     iii. Court Reporters and Recorders. Court reporters and recorders engaged for

                          depositions in this action;

                     iv. Consultants, Investigators and Experts. Consultants, investigators and

                          experts (collectively, “experts”) employed by the parties or counsel for the

                          parties to assist in the preparation and trial of this action or proceeding, but

                          only after such persons have completed the certification contained in

                          Attachment A, Acknowledgment of Understanding and Agreement to be

                          Bound; and

                      v. Producing Third Parties. Any current or former agent, employee or

                          representative for any third party that produced documents designated

                          CONFIDENTIAL as to such documents.




{M0687184.1}                                            3
                         vi. Others by Consent. Other persons only upon the written consent of the

                              producing party or order of the Court and such conditions as may be

                              agreed or ordered. All such persons shall execute the certification

                              contained in Attachment A, Acknowledgment of Understanding and Intent

                              to be Bound.

                        vii. Control of Documents. Counsel for the parties shall take reasonable and

                              appropriate measures to prevent unauthorized disclosure of documents

                              designated as CONFIDENTIAL pursuant to the terms of this Order.

                              Counsel shall maintain the originals of the forms signed by persons

                              acknowledging their obligations under this Order for a period of 1 year

                              after dismissal of the action, the entry of final judgment and/or the

                              conclusion of any appeals therefrom.

      7. Copies. Prior to production to another party, all copies, electronic images, duplicates,

               extracts, summaries or descriptions (collectively, “copies”) of documents designated as

               CONFIDENTIAL under this Order, or any individual portion of such a document, shall

               be affixed with the designation “CONFIDENTIAL” if that language does not already

               appear on the document. All such copies shall thereafter be entitled to the protection of

               this Order. The term “copies” shall not include indices, electronic databases, or lists of

               documents provided these indices, electronic databases, or lists do not contain substantial

               portions or images of the text of confidential documents or otherwise disclose the

               substance of the confidential information in those documents.

      8. Inadvertent Production. Inadvertent production of any document or information without a

               designation of CONFIDENTIAL shall be governed by the applicable rules of procedure.



{M0687184.1}                                            4
               However, Parties may upon discovery of inadvertent production of a confidential

               document notify counsel and request designation as “confidential” and/or petition to the

               court for such designation.

      9. Filing of “CONFIDENTIAL” Documents Under Seal. To the extent that a brief,

               memorandum or pleading references any document marked as CONFIDENTIAL, then

               the brief, memorandum or pleading shall refer the Court to the particular exhibit filed

               under seal without disclosing the contents of any confidential information.

                  a. Before any document marked as CONFIDENTIAL is filed under seal with the

                      Clerk, the filing party shall first consult with the party or third party that

                      originally designated the document as CONFIDENTIAL to determine whether,

                      with the consent of that party, or a third party the document or a redacted version

                      of the document may be filed with the Court not under seal.

                  b. Where agreement is not possible or adequate, before a CONFIDENTIAL

                      document is filed with the Clerk, it shall be placed in a sealed envelope marked,

                      “CONFIDENTIAL DOCUMENTS,” displaying the case name, docket number, a

                      designation of what the document is, the name of the party on whose behalf it is

                      submitted, and the name of the attorney who has filed the documents on the front

                      of the envelope.

                  c. To the extent that it is necessary for a party to discuss the contents of any

                      confidential information in a written pleading, then such portion of the pleading

                      may be filed under seal with leave of Court. In such circumstances, counsel shall

                      prepare two versions of the pleadings, a public and a confidential version. The

                      public version shall contain a redaction of references to CONFIDENTIAL



{M0687184.1}                                            5
                           documents. The confidential version shall be a full and complete version of the

                           pleading and shall be filed with the Clerk under seal as above.

      10. Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL designation

               is subject to challenge by any party or a nonparty with standing to object (collectively,

               “party”). Before filing any motions or objections to a confidentiality designation with the

               Court, the objecting party shall have an obligation to meet and confer in a good faith

               effort to resolve the objection by agreement. If agreement is reached confirming or

               waiving the CONFIDENTIAL designation as to any documents subject to the objection,

               the designating party shall serve on all parties a notice specifying the documents and the

               nature of the agreement.

      11. Action by the Court. Applications to the Court for an order relating to any documents

               designated CONFIDENTIAL shall be by motion under the applicable rules of procedure

               and local rules of the Court. Nothing in this Order or any action or agreement of a party

               under this Order limits the Court’s power to make any orders that may be appropriate

               with respect to the use and disclosure of any documents produced or used in discovery or

               at trial.

      12. Use of Confidential Documents or Information at Trial. All trials are open to the public.

               Absent order of the Court, there will be no restrictions on the use of any document that

               may be introduced by any party during the trial. If a party intends to present at trial

               CONFIDENTIAL documents or information derived therefrom, such party shall use

               good faith efforts to provide advance notice to the other party or third party which

               produced such document or information at least five (5) days before the commencement

               of trial by identifying the documents or other information at issue as specifically as



{M0687184.1}                                                6
               possible (i.e., by Bates number, page range, deposition transcript line, etc.) without

               divulging the actual CONFIDENTIAL documents or information. The Court may

               thereafter make such orders as are necessary to govern the use of such documents or

               information at trial.

               Notwithstanding anything in this Order or this paragraph to the contrary, nothing in this

               Order, nor any “CONFIDENTIAL” designation, shall themselves in any way affect or

               limit the admissibility of any evidence at trial or otherwise, regardless of whether or not

               the five-day notice provided for herein is given, so long as the party seeking to admit

               such CONFIDENTIAL material has made a good faith attempt to comply with this

               paragraph.

      13. Obligations on Conclusion of Litigation.

                   a. Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall

                       remain in force after dismissal or entry of judgment not subject to further appeal.

                   b. Return of CONFIDENTIAL Documents. Within thirty days after dismissal or

                       entry of final judgment not subject to further appeal, all documents treated as

                       CONFIDENTIAL under this Order, including copies as defined in paragraph 6.d,

                       shall be returned to the producing party unless: (1) the document has been offered

                       into evidence or is filed with the Court without restriction as to disclosure; OR (2)

                       the party in possession of such document(s) elects to destroy the documents and

                       certifies to the producing party that it has done so. Notwithstanding the above

                       requirements, counsel may retain attorney work product, including one copy of

                       materials designated CONFIDENTIAL. This work product shall continue to be

                       CONFIDENTIAL under this Order.



{M0687184.1}                                             7
               c. Return of Documents filed under Seal. After dismissal or entry of final judgment

                  not subject to further appeal, the Clerk may elect to return to counsel for the

                  parties or, after notice, destroy documents filed or offered at trial under seal or

                  otherwise restricted by the Court as to disclosure.

               d. Order Subject to Modification. This Order shall be subject to modification by the

                  Court on its own motion or on motion of a party or any other person with standing

                  concerning the subject matter.

               e. No Prior Judicial Determination. This Order is entered based on the

                  representations and agreements of the parties and for the purpose of facilitating

                  discovery. Nothing herein shall be construed or presented as a judicial

                  determination that any documents or information designated CONFIDENTIAL by

                  counsel or the parties is subject to protection under applicable law until such time

                  as the Court may rule on a specific document or issue.

               f. Persons Bound. This Order shall take effect when entered and shall be binding

                  upon all counsel and their law firms, the parties, and persons made subject to this

                  Order by its terms.

IT IS SO ORDERED.

DATED: January 28, 2019
                                                        s/   Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge




{M0687184.1}                                        8
                             ATTACHMENT A
                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order dated

__________ in the above-captioned action and attached hereto, understands the terms thereof;

and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the Court

herein in matters relating to the Protective Order and understands that the terms of the Protective

Order obligate him/her to use those documents designated CONFIDENTIAL in accordance with

the Order solely for the purposes of the above captioned action, and not to disclose any such

documents or information derived directly therefrom to any other person, firm or concern.


The undersigned acknowledges that violation of the Protective order may result in penalties for

contempt of court.


Name: _______________________________________

Job Title: ______________________________________

Employer: _____________________________________

Business Address:     ______________________________

                      ______________________________


Date: _______________


_________________________________
Signature




{M0687184.1}                                    9
